Citation Nr: 0416673	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  02-10 780A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.

2.  Entitlement to service connection for an orthopedic 
disability claimed as arthritis of the hips and joints.

3.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for hypertension.

4.  Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for a disabling bilateral eye condition.

5.  Entitlement to an increased evaluation for an avulsion of 
the left rectus femoris, currently evaluated as 10 percent 
disabling.

6.  Entitlement to compensable evaluation for an avulsion of 
the right rectus femoris.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application to reopen his previously denied claims for 
service connection for hypertension and a bilateral eye 
disorder for failure to submit new and material evidence; 
denied his claims of entitlement to service connection for a 
bilateral foot disability and an orthopedic disability 
claimed as arthritis of the hips and joints; and denied his 
claims for increased ratings for service-connected avulsions 
of the left and right rectus femoris (respectively rated 10 
percent disabling and noncompensably disabling).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  Pub. L. No. 106-475, 114 State. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other things, 
the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits.

This claim must be remanded for the second time because VCAA 
has been disregarded in the development of the claims.

This case was initially decided in October 2001, nearly a 
year after VCAA became law.  However, VCAA was not applied in 
the development of the claim.

This case was remanded by the Board of Veterans' Appeals in 
October 2003 because VCAA had not been applied in the 
development of the claim.  Despite the remand, the VCAA has 
not been applied in the development of the claim.

VCAA requires VA to perform certain actions to provide 
notices and assistance to claimant's.  The notices required 
are not notices of the existence of VCAA, but rather, notices 
of the evidence and information needed to substantiate the 
claims.  VA's obligations under VCAA cannot be fulfilled by a 
simple recitation of the provisions of VCAA.

Review of the veteran's file indicates that citations to VCAA 
were included in a statement of the case, but no steps have 
been taken to provide the notice and assistance that is 
required under VCAA.  Therefore, in order to accord the 
veteran every consideration with respect to the present 
appeal, and to ensure that the veteran is provided with due 
process of the law, the case is remanded to the RO for the 
following development:

1.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

2.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the appellant and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




